Citation Nr: 0331089	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dermatophytosis of both hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to a disability rating in excess of 30 
percent for dermatophytosis of both hands and feet.  The 
veteran has perfected a timely appeal.


REMAND

Initially, the Board observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit 
(hereinafter, the "Federal Circuit") invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, the veteran and his service representative were 
advised by letter from the RO in January 2002 that they had 
60 days in which to submit evidence in support of his 
currently appealed claim before the RO would adjudicate the 
claim and that the RO needed to receive such evidence within 
one year from the date of this letter.  However, as noted 
above, the RO adjudicated the veteran's claim by means of 
the currently appealed rating decision issued in April 2002, 
well before the one year statutory period for submitting 
additional evidence had expired.  Therefore, since this case 
is being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The Board also observes that, during the pendency of this 
appeal, the rating criteria for evaluating skin 
disabilities, which are applicable to the veteran's claim, 
were revised effective August 30, 2002.  See 68 Fed. Reg. 
49596 (Jul. 30, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2003)).  The Board also notes that, to 
date, neither the veteran nor his service representative has 
been notified of the revised rating criteria for evaluating 
skin disabilities found in the VA Schedule for Rating 
Disabilities.  Where, as here, the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
light of the revision of the rating criteria for evaluating 
skin disabilities, on remand, the RO should advise the 
veteran and his service representative of the former and 
revised Diagnostic Code 7813 and an updated VA dermatology 
examination should be accomplished in order to determine the 
current nature and extent of the veteran's service-connected 
dermatophytosis of both hands and both feet.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing 
so, the veteran should be informed that 
any evidence and information submitted 
in response to the letter must be 
received within one year of the date of 
the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should provide the veteran 
and his service representative with a 
copy of the criteria contained in the 
former and revised Diagnostic Code 7813.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a dermatology 
examination to determine the current 
nature and severity of the veteran's 
service-connected dermatophytosis of 
both hands and both feet.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based 
on a review of the claims file and the 
results of the examination, the 
examiner(s) should address the following 
questions: (a) Is the veteran's 
dermatophytosis of both hands and both 
feet manifested by ulceration or 
extensive exfoliation or crusting and 
systemic or nervous manifestations, or 
is it exceptionally repugnant?; (b) Does 
the veteran's dermatophytosis of both 
hands and both feet affect more than 40 
percent of the entire body or more than 
40 percent of the exposed areas of the 
body, or has it required constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the past 
12 months?

4.  To help avoid future remand, please 
ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).



5.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim of entitlement to a 
disability rating in excess of 30 
percent for dermatophytosis of both 
hands and both feet, in light of all 
pertinent legal authority.  This claim 
must be evaluated in light of the former 
and revised Diagnostic Code 7813.  If 
the determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

